Order filed May 16, 2019




                                        In The


        Eleventh Court of Appeals
                                     __________

                               No. 11-19-00147-CV
                                   __________

       IN THE ESTATE OF BOBBY WILSON MCKISSACK,
                       DECEASED


                 On Appeal from the County Court at Law No. 2
                             Taylor County, Texas
                         Trial Court Cause No. 1578


                                      ORDER
      Appellant, Jennifer “Jenni” McKissack Jones, filed a notice of agreed appeal
from an order in which the trial court denied Appellant’s motion for summary
judgment regarding a 2009 will. The trial court also signed an order granting a
permissive appeal. The parties did not petition this court for permission to appeal as
required by Rule 28.3 of the Texas Rules of Appellate Procedure. When the appeal
was docketed in this court, the clerk of this court notified the parties by letter that it
did not appear that this court had jurisdiction in this matter. See TEX. R. APP. P. 28.3
cmt.; BPHC, LLC v. Perkins, No. 03-18-00717-CV, 2019 WL 304417, at *1–2 (Tex.
App.—Austin Jan. 24, 2019, no pet.) (mem. op.); Barrientos v. HEB Grocery Co.,
No. 04-17-00607-CV, 2017 WL 5471881 (Tex. App.—San Antonio Nov. 15, 2017,
no pet.) (mem. op.); Jarrar Holdings, LLC v. Clayton Williams Energy, Inc., No. 10-
16-00204-CV, 2016 WL 3964469 (Tex. App.—Waco July 20, 2016, no pet.) (mem.
op.). We asked Appellant to respond and show grounds to continue this appeal.
        Appellant has filed a response and an agreed motion to abate this appeal. The
parties agree that a petition for permissive appeal must be filed, and they indicate
that time is needed to first obtain an amended order from the trial court. In order to
promote judicial economy and to preserve the cause number, filing fee, and
docketing statement, the parties request that we abate this appeal for thirty days
rather than dismiss it.
        We grant the agreed motion to abate, and we abate the appeal.


                                                                   PER CURIAM


May 16, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2